Citation Nr: 0828606	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-29 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for skin disease of the 
feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1957 to July 1961.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In July 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran asserts that his current skin problems involving 
the feet are due to "jungle rot," which was treated during 
service. 

The service treatment records show that in June 1959, while 
stationed in Guam, the veteran was treated for an ingrown 
toenail on the left foot and athlete's foot on each foot.  
After service, private medical records show that in October 
2004, tinea pedis was noted. 

As the record indicates that the claimed disability may be 
associated with athlete's foot, documented during service, 
further development of the claim under the duty to assist, 
38 C.F.R. § 3.159(c)(4)(C) is required before deciding the 
claim.



Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to provide the 
records of treatment of a foot 
condition at the Swedish Hospital.  

2. Schedule the veteran for a VA skin 
examination to determine whether it is 
at least as likely as not that the 
veteran has a skin disease of the feet, 
other than that associated with a 
diabetic foot, related to athlete's 
foot.  The veteran's file must be made 
available to the examiner. 

In formulating an opinion, considering 
accepted medical principles, pertaining 
to the history, manifestations, 
clinical course, and character of 
athlete's foot, the VA examiner is 
asked to comment on whether the current 
diagnosis of a skin disease, if any, 
other than that associated with 
diabetes mellitus, represents 
progression of athlete's foot, 
documented during service, or a new and 
separate condition. 

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility," rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

3. After the above development has been 
completed, adjudicate the claim.  If 
the determination remains adverse to 
the veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




